DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 27-28, in the reply filed on Sep. 27, 2021 is acknowledged.
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Sep. 27, 2021.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 and 28 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 27 and 28 both recite a step b. of measuring “the mixing performance indicator” of the final polymer product. The claims additionally recite a step f. including a reference to “the mixing performance”.
The specification defines the phrase “mixing performance indicator” as follows: "A mixing performance indicator, for the purposes of this application, is a characteristic of the polymer product that shows a measurable variation with mixing performance" (Spec. p. 10, ll. 4-5). The recited “mixing performance indicator” is thus defined in terms of “mixing performance”. The specification includes a discussion of “mixing performance” (Spec. p. 9, ll. 3-27) including general statements about polymerization process conditions, but this discussion is not a definition of the phrase “mixing performance”, and the discussion does not amount to any meaningful or objective standard by which one of ordinary skill in the art would ascertain the scope of the recited “mixing performance”.
For these reasons, the phrases “mixing performance indicator” and “mixing performance” render the claims indefinite.

Claims 27 and 28 both recite a step b. of measuring the mixing performance indicator of “the final polymer product”.
The claims do not previously any “final polymer product” or any steps which would produce a final polymer product. The limitation “the final polymer product” thus lacks proper antecedent basis.

Claims 27 and 28 both recite a step c. of plotting “the performance indicator”. The claims previously recite a “mixing performance indicator” but not the presently more broadly recited performance indicator.
The limitation “the performance indicator” thus lacks proper antecedent basis.

Claims 27 and 28 both recite a step c. of plotting the HUT/BT and circulation ratio vs the performance indicator. The claims subsequently recite a step e. including repeating the plotting until “the plotted line of step c shows a roughly horizontal lines”. The cited limitation includes both the words “line” (singular) and “lines” (plural), and because of the mismatched number among these words, one of ordinary skill in the art would not be reasonably apprised of whether the plotting step requires merely one line or else more than one line. Similarly, the claim does not set forth with reasonable clarity whether the first recited line refers to a plot of the HUT/BT against the performance indicator or else to a plot of the circulation ratio against the performance indicator.
The cited limitation also refers to “roughly horizontal lines”. The claims and specification do not set forth any definition of the adverb “roughly”, and the claims and specification do not set forth any objective standard by which to determine which types of deviations or which degrees of deviation from horizontal would fall within the scope of a “roughly” horizontal line.
For these reasons, the phrase “the plotted line of step c shows a roughly horizontal lines” renders the claims indefinite.

Claims 27 and 28 both recite a step f. of lowering the agitation rate of “the reactor for commercial polyethylene polymerization”.
The claims do not previously recite a reactor for commercial polyethylene polymerization, and therefore the cited limitation lacks proper antecedent basis.
The claims and specification do not set forth any distinction among characteristics of commercial and non-commercial polyethylene polymerizations, and the claims and specification do not provide any objective standard by which one of ordinary skill in the art would determine whether or not a prior art or potentially infringing polymerization process would fall within the scope of a “commercial” process.
For these reasons, the phrase of “the reactor for commercial polyethylene polymerization” renders the claims indefinite.

Claims 27 and 28 both recite a step f. which includes a reference to a plot having a "Zone II" and a "Zone III". The specification includes a discussion of an exemplary figure having such labelled zones (Spec. p. 7, l. 25 to p. 8, l. 9) including general statements about polymerization process conditions, but this discussion is not a definition of the recited zones, and the discussion does not amount to any objective standards by which one of ordinary skill in the art would ascertain the metes and bounds of the recites zones of the plot.
For these reasons, the recited "Zone II" and "Zone III" render the claims indefinite.

Claims 27 and 28 both recite a step g. of using “the identified agitation speed”. The claim does not previously recite an identified agitation speed, and therefore the cited limitation lacks proper antecedent basis.
Additionally, while the claim previously recites a step of varying the agitator speed (step d.) and a step of lowering the agitation rate (step f.), the claim does not include a step of ‘identifying’ an agitation speed. The claim thus does not set forth the scope of the recited identified agitation speed with reasonable clarity. 
For these reasons, the recited phrase “the identified agitation speed” render the claims indefinite.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764